FORM 10-K Exhibit 21.01 Subsidiary Name Jurisdiction of Incorporation or Organization Silicon Image International LLC Delaware HDMI Licensing, LLC Delaware Simplay Labs, LLC Delaware MHL, LLC Delaware SPMT, LLC Delaware WISA, LLC Delaware DVDO, Inc. Delaware SiBEAM, Inc. Delaware WirelessHD, LLC Delaware Silicon Image Cayman Islands Limited Cayman Islands Silicon Image Electronics Technology (Shanghai) Co., Ltd. China Silicon Image Japan KK Japan SiBEAM Japan KK Japan Silicon Image India Research and Development Private Ltd. India Silicon Image UK Limited United Kingdom Silicon Image International B.V. The Netherlands Silicon Image Cooperatie U.A. The Netherlands Silicon Image GmbH Germany** ** Substantially liquidated in 2010
